J-S77044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 REUBEN MCDOWELL                        :
                                        :   No. 2062 MDA 2016
                   Appellant

            Appeal from the Judgment of Sentence July 6, 2016
   In the Court of Common Pleas of Lycoming County Criminal Division at
                     No(s): CP-41-CR-0000017-2013,
            CP-41-CR-0000035-2013, CP-41-CR-0000063-2013,
                         CP-41-CR-0001382-2013


BEFORE:    BENDER, P.J.E., LAZARUS, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                   FILED JANUARY 22, 2018

      Reuben McDowell, Appellant, appeals from the judgment of sentence

entered in the Court of Common Pleas of Lycoming County after a jury, sitting

in Appellant’s consolidated trial, found him guilty of multiple counts of

burglary, robbery, criminal trespass, stalking, theft, and related crimes on

evidence that he targeted elderly women returning home from grocery stores

and forcibly took their purses and other belongings.         Sentenced to an

aggregate sentence of 26 to 64 years’ incarceration, Appellant presents eleven

issues for our review. We affirm.

      The trial court sets forth an apt factual and procedural history of the

case as follows:




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S77044-17


     On or about December 12, 2012, [Pennsylvania State] Trooper
     Matthew Sweet was assigned to investigate several recent
     robberies. He reviewed reports of some of the incidents and [had
     been the responding officer [in one]. He developed some leads
     regarding the suspect and his vehicle (black male driving a
     silver/goldish/beige mid-sized SUV).    He further identified a
     modus operandi (MO) of the suspect (robbing elderly women
     coming from or participating in shopping).

     On December 13, 2012, he along with several other troopers
     began a surveillance detail. The surveillance team conducted
     surveillance from December 13, 2012, to December 15, 2012, and
     from December 17, 2012, to December 20, 2012. As the
     investigation proceeded, more leads were developed.          The
     description of the possible suspect became more defined (black
     male, stocky, broad chested, bald, middle aged or elderly, clean
     shaven). As well, it appeared that certain stores or shopping
     centers were targeted including the Giant Plaza, Wegmans, and
     Aldi’s. Further, the crimes would “generally” occur when the
     victims were either returning to their vehicles after shopping or
     returning home. As well, the suspect had used force in at least
     some of the incidents. Some of the victims were “attacked” within
     a minute or two of returning home. Others were outside while
     some had actually been inside their homes. Most of the crimes
     occurred between the late morning and approximately 5:00 p.m.
     All of the alleged victims were women in their 80’s. Videos and
     pictures from surveillance cameras were obtained and viewed. A
     Lycoming College surveillance camera depicted the suspect
     vehicle as a gold-colored SUV. A Weis Market surveillance camera
     depicted the suspect. A picture was obtained of a suspect using
     a victim’s stolen credit card. The suspect as viewed matched the
     description as given by the victims.

     On December 20, 2012, at approximately 2:00 p.m., Troopers
     Sweet and Holmes were conducting undercover surveillance at the
     Giant Plaza. They observed [Reuben] McDowell [hereinafter
     “Appellant’] pull his vehicle, a gold/beige-colored SUV, in front of
     their vehicle. Appellant was “acting very suspicious.” He kept
     pulling in and out of various parking stalls. He was looking around
     and appeared very nervous. It “appeared to [the troopers] that
     he was looking for a potential victim.”

     Appellant eventually pulled his vehicle in front of an elderly
     woman, later identified as [M.B.], who was putting some of her

                                    -2-
J-S77044-17


        groceries or merchandise in her vehicle. As soon as [M.B.] got in
        her vehicle and pulled out of the parking lot, Appellant followed
        her. He followed [M.B.] “up to basically her residence.” According
        to Trooper Sweet, “Every move she made, he made.” As [M.B.]
        turned onto the roadway to her residence, . . . Appellant turned
        onto an adjacent roadway, . . . in very close proximity to [M.B.’s]
        residence and backed into a driveway. Trooper Sweet opined that
        Appellant was observing [M.B.] He was parked in “a very close
        vicinity.” “It’s basically across a tree line up to a residential
        area[,” the trooper testified.] Appellant then left the area, drove
        a few miles away, and then returned within minutes, this time
        actually driving up [M.B.’s] street, which ends in a cul de sac.

        Appellant drove past [M.B.’s] house. He turned around in the
        driveway of a residence one house away and traveled back down
        toward [M.B.’s] house. [M.B.] was still carrying groceries into her
        house with her trunk still open. The troopers blocked the
        roadway, surrounded Appellant’s vehicle and, with guns drawn,
        ordered Appellant out of his vehicle. Appellant did as directed.
        He was removed from his vehicle and immediately taken into
        custody. He was handcuffed and placed in a patrol unit.

        ***
        After being transported to the state police barracks, Appellant was
        held for processing and then brought to an interview room. While
        at the barracks and after being Mirandized,[1] the troopers
        questioned Appellant regarding his conduct that day.

        ***
        [In addition to interviewing Appellant, Trooper Sweet and others
        continued their investigation in other respects. They] typed up
        search warrants for the vehicle [Appellant] was driving, his
        residence and his phone; spoke with some of the victims from the
        prior incidents; spoke briefly with [M.B.]; prepared photo arrays;
        met with at least two prior victims who viewed the photo arrays
        and identified Appellant . . . as the perpetrator of the crimes
        against them; reviewed the investigative reports from the other
        incidents; conducted an inventory search of the car; obtained and
        executed a search warrant at Appellant’s residence; conversed
        with the assistant district attorney on call; and typed up charges.


____________________________________________


1   Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602 (1966).

                                           -3-
J-S77044-17


     The search warrant was executed on Appellant’s residence at
     approximately 10:00 p.m. Numerous incriminating items were
     seized. The vehicle Appellant had been driving was towed to the
     PSP impound for processing. A custodial inventory search was
     initially conducted. A search warrant for the vehicle was obtained
     that day but not executed until the following day. The two
     searches of the vehicle uncovered several items of significance
     incriminating Appellant.

     ***

     In CR-17-2013, Trooper Matthew Sweet filed a criminal complaint
     against Appellant on December 20, 2012, charging [him] with
     assault, burglary, robbery, criminal trespass, stalking, theft,
     receiving stolen property, simple assault, recklessly endangering
     another person and harassment.

     The charges relate to an incident involving [J.H.], an 86 year-old
     female. On December 12, 2012, she went to the Giant Shopping
     Center in Loyalsock to buy groceries. She returned to her house
     at approximately 1:00 p.m. While in the process of bringing her
     groceries into the house from her car, she noticed the handle on
     the front door being moved. Thinking it was the mailman, she
     went to open the door, but was pushed back and fell on the floor.
     The intruder kicked the victim several times, located her purse,
     took her wallet and an envelope containing cash, and then left the
     home. Through the use of a photo lineup or array on December
     20, 2012, the victim identified Appellant as the individual who
     robbed her.

     In CR-35-2013, Trooper Sweet filed a criminal complaint against
     Appellant on December 21, 2012, charging Appellant with forgery,
     identity theft, theft from a motor vehicle, access device fraud, and
     theft by unlawful taking. Under this Information, [P.E.], an 86
     year-old female, was grocery shopping at Aldi’s in Loyalsock
     Township on December 12, 2012. While she was returning the
     shopping cart, Appellant stole her purse from her vehicle. Among
     the items taken from the purse was a credit card, which was
     subsequently used at Weis Markets. The surveillance video from
     Weis Markets showed an African American individual with
     sunglasses, a black hat and black coat. Similar clothing was
     eventually seized from a vehicle Appellant was operating.
     Furthermore, a subsequent search of Appellant’s residence,
     pursuant to a search warrant, yielded items that were purchased

                                    -4-
J-S77044-17


     on December 13 with the victim’s credit card. Moreover, when
     Appellant was taken into custody, he admitted to the crimes.
     Specifically, he told police officers that while the victim was
     returning her cart, he saw an opportunity to take the purse. He
     removed it from the car and ultimately used the credit card at
     various locations.

     In CR-62-2013, Agent Raymond Kontz, III, of the Williamsport
     Bureau of Police, filed a criminal complaint against Appellant on
     December 31, 2012, charging him with robbery, theft by unlawful
     taking, receiving stolen property, recklessly endangering another
     person, simple assault and theft from a motor vehicle. The crimes
     arose out of an incident on December 7, 2012. On December 7,
     2012, while returning from grocery shopping, eighty-two year old
     [M.M.] stopped to check the movie times at the Williamsport
     Cinema Center. She came in contact with an individual as she
     was getting into her car. A struggle ensued when he assailant
     was attempting to take the purse. The assailant eventually
     obtained the purse after pressing a pressure point on the victim’s
     hand. On December 22, 2012, the victim identified Appellant as
     the perpetrator from a photo array.

     While subsequently in custody, Appellant admitted that he saw
     the victim in the parking lot area and acknowledged that she was
     older. He thought that he could take her purse without having to
     confront her but was surprised when she fought.

     In CR-1382-2013, the police filed a criminal complaint against
     Appellant on February 13, 2013, charging him with robbery,
     stalking, theft by unlawful taking, receiving stolen property,
     harassment, burglary, criminal trespass, access device fraud and
     theft from a motor vehicle. The crimes were alleged to have
     occurred between December 9, 2012 and December 16, 2012.
     During that span of time, four more women in their eighties had
     their purses stolen from their person or their residence after
     shopping at either the Wegmans, Aldi’s, or Giant grocery stores.

     The first was [A.F.]. In December of 2012 after returning to her
     home from the library and while trying to get into her apartment
     an individual grabbed her purse, stole it, ran to his car and drove
     away. [A.F.] was 85 year old and resided in Williamsport. She
     had previously been shopping at the Wegmans grocery store in
     Williamsport.


                                    -5-
J-S77044-17


     On December 11, 2012, at approximately noon, [M.C.], then 83
     years old was unloading groceries. She had been previously
     shopping at the Giant in Loyalsock. While putting away her
     groceries, she placed her purse on a chair inside her front door.
     After she had put all of the groceries on the table, she started
     looking for her purse, but it was gone. It was eventually returned
     to her a few hours later by a third party who indicated that it was
     found on the road “not too far.” The cash in the purse had been
     taken.

     A few hours later, at approximately 4:30 in the afternoon, an
     assailant entered the residence of [M.E.], an 84 year-old female
     who also resided in the Loyalsock area, shortly after she returned
     home from the Giant grocery store. The assailant stole money
     from [M.E.’s] purse which was on the kitchen counter.

     On December 16, 2012, at approximately 4:00 in the afternoon,
     [D.M.], an 82 year-old female, had her purse stolen from out of
     her vehicle at the Aldi’s parking lot. She was returning her cart to
     the designated cart collection area. She observed the actor
     removing her purse and fleeing in a vehicle. Her purse was found
     nearby her residence and returned to her. Her credit cards had
     been used.

     A jury trial was held March 14-18, 2016.

     Under information 17-2013, the jury found Appellant guilty of
     burglary, robbery, criminal trespass, stalking, theft by unlawful
     taking, receiving stolen property, simple assault and recklessly
     endangering another person.

     Under information 35-2013, the jury found Appellant guilty of
     forgery, identity theft, theft from a motor vehicle, access device
     fraud, and theft by unlawful taking.

     Under information 63-2013, the jury found Appellant guilty of two
     counts of robbery, three counts of theft by unlawful taking, three
     counts of receiving stolen property, one count of burglary, one
     count of criminal trespass, one count of access device fraud, and
     one count of theft from a motor vehicle.

     Under information 1382-2013, the jury found Appellant guilty of
     one count of robbery, three counts of theft by unlawful taking,
     three counts of receiving stolen property, one count of burglary,

                                    -6-
J-S77044-17


      one count of criminal trespass, one count of access device fraud,
      and one count of theft from a motor vehicle.

      On July 6, 2016, the court sentenced Appellant to an aggregate
      period of incarceration in a state correctional institution, the
      minimum of which was 26 years and the maximum of which was
      64 years.

      Appellant filed post sentence motions in which he challenged the
      discretionary aspects of sentencing and sought reconsideration of
      his sentence. He also filed supplemental post sentence motions
      in which he averred the court erred in granting the
      Commonwealth’s motion to consolidate and in denying his
      omnibus pretrial motion and motions to dismiss pursuant to Rule
      600. . . .

      The court denied Appellant’s post sentence motions in an opinion
      and order dated December 12, 2016.

      Appellant filed a notice of appeal. [He filed a court-ordered
      concise statement of matters complained of on appeal in which he
      raised ten issues.]

Trial Court Opinion, filed May 8, 2017, at 8-10, 10-11, 1-6.

      Appellant presents the following questions for our review:

      I.    DID THE LOWER COURT ERR WHEN IT DENIED
            APPELLANT’S MOTION FOR A NEW TRIAL AFTER THE
            COMMONWEALTH VIOLATED PA.R.CRIM.P. 602 WHEN
            IT FAILED TO PROVE BY A PREPONDERANCE OF THE
            EVIDENCE THAT THE APPELLANT’S ABSENCE AT
            TRIAL WAS WITHOUT GOOD CAUSE?

      II.   DID THE LOWER COURT ERR WHEN IT DENIED
            APPELLANT’S MOTION TO SUPPRESS AS LAW
            ENFORCEMENT    OFFICERS   LACKED   SUFFICIENT
            PROBABLE CAUSE TO EXECUTE AN ARREST OF
            APPELLANT ON DECEMBER 20, 2012, AS APPELLANT
            NEVER LEFT HIS VEHICLE, THE OFFICERS LACKED
            SUFFICIENT FACTS TO LEAD THEM TO BELIEVE THAT
            A CRIME WAS IN THE PROCESS OF BEING
            COMMITTED, [AND,] AS SUCH, ALL EVIDENCE AND



                                    -7-
J-S77044-17


           ADMISSIONS MADE POST-ARREST SHOULD HAVE
           BEEN SUPPRESSED?


     III. DID THE LOWER COURT ERR WHEN IT DENIED
          APPELLANT’S MOTION TO SUPPRESS AS LAW
          ENFORCEMENT OFFICERS LACKED A PROPER ARREST
          WARRANT TO JUSTIFY APPELLANT’S ARREST AND
          DETENTION?


     IV.   DID THE LOWER COURT ERR WHEN IT DENIED
           APPELLANT’S MOTION TO SUPPRESS PURSUANT TO A
           VIOLATION    OF     PA.R.CRIM.P.    519,   BY
           UNNECESSARILY      DELAYING       APPELLANT’S
           APPEARANCE BEFORE A MAGISTRATE DISTRICT
           JUDGE, HIS UNLAWFUL DETENTION LED TO THE
           IMPOUNDING    OF   HIS    VEHICLE   AND   HIS
           ADMISSIONS,   AND    THUS   ALL   POST-ARREST
           EVIDENCE AND ADMISSIONS SHOULD HAVE BEEN
           SUPPRESSED?


     V.    DID THE LOWER COURT ERR WHEN IT DENIED
           APPELANT’S MOTION TO SUPPRESS AS LAW
           ENFORCEMENT    OFFICERS  LACKED  SUFFICIENT
           PROBABLE   CAUSE    TO  SEIZE  AND  SEARCH
           APPELLANT’S VEHICLE?


     VI.   DID THE LOWER COURT ERR WHEN IT DENIED
           APPELLANT’S MOTION TO SUPPRESS AS AGENT
           KONTZ   VIOLATED   THE   MUNICIPAL   POLICE
           JURISDICTION ACT WHEN HE ARRESTED APPELLANT
           WITHOUT THE PROPER FILING OF A POLICE
           COMPLAINT AND OBTAINING AN ARREST WARRANT?


     VII. DID THE LOWER COURT ERR WHEN IT DENIED
          APPELLANT’S MOTION TO SUPPRESS SINCE POLICE
          FAILED TO PROPERLY FILE A CRIMINAL COMPLAINT
          AND   SUBSEQUENT   VALID    ARREST  WARRANT
          VIOLATED HIS RIGHTS AND HIS CONFESSION TO
          AGENT KONTZ SHOULD HAVE BEEN SUPPRESSED?



                             -8-
J-S77044-17


       VIII. DID THE LOWER COURT ERR WHEN IT DENIED
            APPELLANT’S MOTION TO SUPPRESS AS THE
            PHOTOGRAPHIC IDENTIFICATION PROCESS USED BY
            LAW ENFORCEMENT WAS DONE IN AN UNDULY
            SUGGESTIVE MANNER?


       IX.    DID THE LOWER COURT ERR WHEN IT GRANTED THE
              COMMONWEALTH’S     MOTION    TO   JOIN  THE
              INFORMATIONS, AS THE CONSOLIDATION UNDULY
              PREJUDICED APPELLANT AS THE SHEER NUMBER OF
              CHARGES WOULD LEAD THE JURY TO CONCLUDE
              APPELLANT HAD A PROPENSITY TO COMMIT CRIME?


       X.     DID THE LOWER COURT ERR WHEN IT DENIED
              APPELLANT’S MOTION TO DISMISS PURSUANT TO
              PA.R.CRIM.P. 600, AS MORE THAN THREE-HUNDRED
              AND SIXTY-FIVE DAYS HAD PASSED SINCE THE
              FILING OF THE CHARGES AGAINST HIM AND THE
              DATE OF HIS JANUARY 1, 2016 MOTION FOR
              DISMISSAL?


       XI.    DID THE LOWER COURT ERR AND ABUSE ITS
              DISCRETION WHEN IT SENTENCED APPELLANT TO
              MULTIPLE CONSECUTIVE SENTENCES FOR AN
              AGGREGATE SENTENCE OF TWENTY-SIX YEARS
              MINIMUM, WITH A MAXIMUM OF WHICH WAS SIXTY-
              FOUR YEARS, AS THIS CREATED AN UNDULY HARSH
              AND MANIFESTLY EXCESSIVE SENTENCE WITHOUT
              CONSIDERATION    OF   APPELLANT’S AGE   AND
              REHABILITATIVE NEEDS?

Appellant’s brief, at 17-18.2

       We have reviewed the certified record, party briefs, controlling law, and

the cogent and comprehensive opinion of the Honorable Marc F. Lovecchio,
____________________________________________


2A review of Appellant’s argument section shows he provides no argument in
support of Questions I, VI, and VII and has, accordingly, abandoned
challenges raised therein.



                                           -9-
J-S77044-17



dated May 8, 2017, which we attach to the present memorandum decision.

We conclude that Judge Lovecchio’s opinion properly disposes of all issues3,4
____________________________________________


3 Appellant centers his Rule 600 issue on a theory not presented in his
Pa.R.A.P. 1925(b) statement. Specifically, Appellant contends, for the first
time in his brief, that were it not for defense counsel’s unauthorized decisions
to consent to Commonwealth continuances and the corresponding new trial
dates set by the court, his final Rule 600 run date would have occurred prior
to the start of his trial, in violation of Rule 600. In contrast, his Pa.R.A.P.
1925(b) statement asserts only a generic Rule 600 claim that more than 365
days transpired from the date the Commonwealth filed charges against him.
From this general claim, there is no indication that Appellant intended to ask
this Court to revisit established precedent attributing defense counsel’s Rule
600-related pre-trial decisions to a defendant. We, therefore, find this issue
waived. See Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998) (“Any issues
not raised in a 1925(b) statement will be deemed waived.”)

Even if Appellant had preserved this discrete issue, he asks us to do what we
are not empowered to do, namely, “carve out” an exception to a binding
decision issued by the Pennsylvania Supreme Court that would in effect
swallow the very rule announced therein. In Commonwealth v. Wells, 521
A.2d 1388 (Pa. 1987), our Supreme Court observed that counsel may exercise
his or her sound discretion and make informed choices for the defendant with
respect to Rule 1100 (now Rule 600). “The actions of counsel in this regard
are imputed to the defendant who is bound thereby[,]” the Court held. Id. at
1391. Cf Commonwealth v. Baird, 975 A.2d 1113, 1119 (Pa.Super. 2009)
(holding “Superior Court did not err in applying general rule, consistent with
federal speedy-trial jurisprudence, attributing notice to counsel to the
defendant for Rule 600 purposes). Appellant asks us to impose a new
requirement into the Supreme Court’s Rule 600 design that would oblige
counsel to obtain the specific permission of clients for continuance requests
before they are granted. See Appellant’s brief, at 36. Our jurisprudence is
well-settled, however, that we are without authority to ignore binding
precedent of the Supreme Court. See Commonwealth v. Seskey, 170 A.3d
1105, 1109 (Pa.Super. 2017) (observing “[T]his Court is duty-bound to
effectuate our Supreme Court’s decisional law.”).

Finally, to the extent Appellant’s claim may be understood as asserting the
ineffectiveness of counsel in failing to secure his speedy trial rights provided
under Rule 600, we would deny such a claim without prejudice to Appellant’s



                                          - 10 -
J-S77044-17



Appellant has preserved for review such that we discern no abuse of discretion

or error of law below. Accordingly, we adopt Judge Lovecchio’s opinion as our

own and affirm judgment of sentence on that basis.

       Judgment of sentence is AFFIRMED.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/22/2018
____________________________________________


right to raise it on collateral review. See Commonwealth v. Grant, 813
A.2d 726, 738 (Pa. 2002) (“We now hold that, as a general rule, a petitioner
should wait to raise claims of ineffective assistance of trial counsel until
collateral review.”).

4 In his final issue, Appellant raises a challenge to the discretionary aspects of
his sentence.       It was his obligation, therefore, to provide a separate
statement, pursuant to Pa.R.A.P. 2119(f), “specifying where the sentence falls
in relation to the Sentencing Guidelines and what particular provision of the
Sentencing Code has been violated. The 2119(f) statement must specify what
fundamental norm the sentence violates and the manner in which it violates
that norm.” Commonwealth v. Johnson, 873 A.2d 704, 708 (Pa.Super.
2005) (internal citations omitted). Appellant’s Rule 2119(f) statement simply
declares that a “substantial question exists as the lower court sentenced to
consecutive sentences without proper consideration of Appellant’s
rehabilitative [sic] and his age.”

Had the Commonwealth objected to Appellant’s boilerplate Rule 2119(f)
statement, we would have found the statement does not satisfy the minimum
requirements of the rule, as it would force this Court to review the argument
section of Appellant’s brief to determine whether a substantial question as to
the propriety of his sentence exists. However, because the Commonwealth
failed to object, and Appellant states his claim with sufficient specificity in the
argument section of his brief, we decline to find waiver on this basis. See Id.

                                          - 11 -
                                                                      Circulated 01/12/2018 03:35 PM




          IN THE COURT OF COMMON PLEAS OF LYCOMING COUNTY, PENNSYLVANIA



 COMMONWEALTH                                    No. CR-17-2013
                                                     CR-35-2013
                                                                                               ,.....,.__
    vs.                                              CR-63-2013   /                            '
                                                     CR-1382-2013' -                          (, )




 REUBEN McDOWELL,                                                                                   ..      ·-,,
                                                                                                              -,
      Appellant                                  1925(a) Opinion                             (;      :




                          OPINION IN SUPPORT OF ORDER IN -,_, .: .                           ·--l
                         COMPLIANCE WITH RULE 1925(a) OF                                     -<
                       THE RULES OF APPELLATE PROCEDURE

                This opinion is written in support of this court's judgment of sentence dated

July 6, 2016, which became final when the court denied the appellant's post-sentence motion.

 The relevant facts follow.

                In CR-17-2013, Trooper Matthew Sweet filed a criminal complaint against

Appellant Reuben McDowell (hereinafter "McDowell") on December 20, 2012, charging

McDowell with assault, burglary, robbery, criminal trespass, stalking, theft, receiving stolen

property, simple assault, recklessly endangering another person and harassment.

               The charges relate to an incident involving Jean Heller, an 86 year old female.

On December 12, 2012, she went to the Giant Shopping Center in Loyalsock to buy

groceries. She returned to her house at approximately 1 :00 p.m. While in the process of

bringing her groceries into the house from her car, she noticed the handle on the front door

being moved. Thinking it was the mailman, she went to open the door, but was pushed back

and fell on the floor. The intruder kicked the victim several times, located her purse, took her


                                                                                                         1
             an                                     left                         use   a

 lineup or         on December           the        identified McDowell as the individual

 robbed

                  In CR-35-2013, Trooper Sweet filed a criminal complaint against McDowell

 on December 21, 2012, charging McDowell with forgery, identity theft, theft from a motor

 vehicle, access device fraud, and theft by unlawful taking. Under this Information, Peggy

Econumou, an 86 year old female, was grocery shopping at Aldi's in Loyalsock Township on

December 12, 2012. While she was returning the shopping cart, McDowell stole her purse

from her vehicle. Among the items taken from the purse was a credit card, which was

subsequently used at Weis Markets. The surveillance video from Weis Markets showed an

African American individual with sunglasses, a black hat and black coat. Similar clothing

was eventually seized from a vehicle McDowell was operating. Furthermore, a subsequent

search of McDowell's residence, pursuant to a search warrant, yielded items that were

purchased on December 13 with the victim's credit card. Moreover, when McDowell was

taken into custody, he admitted to the crimes. Specifically, he told police officers that while

the victim was returning her cart, he saw an opportunity to take the purse. He removed it

from the car and ultimately used the credit card at various locations.

                  In CR-62-2013, Agent Raymond Kontz, III, of the Williamsport Bureau of

Police, filed a criminal complaint against McDowell on December 31, 2012, charging him

with robbery, theft by unlawful taking, receiving stolen property, recklessly endangering

another person, simple assault, and theft from a motor vehicle. The crimes arose out of an

incident on December 7, 2012. On December 7, 2012, while returning from grocery


                                                                                                  2
 shopping, eighty-two year old Mary Mulauski stopped to check the movie times at the

 Williamsport Cinema Center. She came in contact with an individual as she was getting into

 her car. A struggle ensued when her assailant was attempting to take the purse. The assailant

 eventually obtained the purse after pressing a pressure point on the victim's hand. On

 December 22, 2012, the victim identified McDowell as the perpetrator from a photo array.

                While subsequently in custody, McDowell admitted that he saw the victim in

 the parking lot area and acknowledged that she was older. He thought that he could take her

 purse without having to confront her but was surprised when she fought.

                In CR-1382-2013, the police filed a criminal complaint against McDowell on

February 13, 2013, charging him with robbery, stalking, theft by unlawful taking, receiving

stolen property, harassment, burglary, criminal trespass, access device fraud and theft from a

motor vehicle. The crimes were alleged to have occurred between December 9, 2012 and

December 16, 2012. During that span oftime, four more women in their eighties had their

purses stolen from their person or their residence after shopping at either the Wegman's,

Aldi's or Giant grocery stores.

               The first was Alice Frei. In December of 2012 after returning to her home

from the library and while trying to get into her apartment an individual grabbed her purse,

stole it, ran to his car and drove away. Ms. Frei was 85 years old and resided in Williamsport.

She had previously been shopping at the Wegman's grocery store in Williamsport.

               On December 11, 2012 at approximately noon, Margaret Campbell, then 83

years old was unloading groceries. She had been previously shopping at the Giant in

Loyalsock. While putting away her groceries, she placed her purse on a chair inside her front


                                                                                               3
                 had put                     on the        she   n�n,•+nrl




 it was       It was eventually returned to her a      hours later       a third party who indicated

 that it was found on the road "not too fat." The cash in the purse had been taken.

                A few hours later, at approximately 4:30 in the afternoon, an assailant entered

 the residence of Marthena Edkin, an 84 year old female who also resided in the Loyalsock

 area, shortly after she returned home from the Giant grocery store. The assailant stole money

 from Ms. Edkin's purse, which was on the kitchen counter.

                On December 16, 2012 at approximately 4:00 in the afternoon Delores

Montgomery, an 82 year old female, had her purse stolen from out of her vehicle at the Aldi's

parking lot. She was returning her cart to the designated cart collection area. She observed the

actor removing her purse and fleeing in a vehicle. Her purse was found nearby her residence

and returned to her. Her credit cards had been used.

               A jury trial was held March 14-18, 2016.

               Under information 17-2013, the jury found McDowell guilty of burglary,

robbery, criminal trespass, stalking, theft by unlawful taking, receiving stolen property,

simple assault and recklessly endangering another person.

               Under information 35-2013, the jury found McDowell guilty of forgery,

identity theft, theft from a motor vehicle, access device fraud, and theft by unlawful taking.

               Under information 63-2013, the jury found McDowell guilty of two counts of

robbery, three counts of theft by unlawful taking, three counts of receiving stolen property,

one count of burglary, one count of criminal trespass, one count of access device fraud, and

one count of theft from a motor vehicle.


                                                                                                  4
                                              l                                         one count

 ofrobbery, three counts of theft     unlawful    ·�n,,,,..,,   counts of receiving stolen property,

 one count of burglary, one count of criminal trespass, one count of access device fraud, and

 one count of theft from a motor vehicle.

                On July 6, 2016, the court sentenced McDowell to an aggregate period of

 incarceration in a state correctional institution, the minimum of which was 26 years and the

maximum of which was 64 years.

                McDowell filed post sentence motions in which he challenged the

discretionary aspects of sentencing and sought reconsideration of his sentence. He also filed

supplemental post sentence motions in which he averred the court erred in granting the

Commonwealth's motion to consolidate and in denying his omnibus pretrial motion and

motions to dismiss pursuant to Rule 600 for the following reasons: (a) the officers lacked

sufficient probable cause to arrest him on December 20, 2012 since he never left his vehicle;

(b) the officers lacked a proper arrest warrant to justify his arrest and detention; ( c) law

enforcement violated Rule 519 by unnecessarily delaying his appearance before a Magisterial

District Judge which led to the impounding of his vehicle and his admissions; ( d) law

enforcement lacked probable cause to seize and search his vehicle; ( e) Agent Kontz violated

the Municipal Police Jurisdiction Act when Agent Kontz arrested him without the proper

filing of a police complaint and obtaining an arrest warrant; (f) the lack of a properly filed

complaint and lack of a valid arrest warrant violated his rights such that his confession to

Agent Kontz should have been suppressed; (g) the photographic identification process used

by law enforcement was done in an unduly suggestive manner; (h) the consolidation unduly


                                                                                                 5
prejudiced him as the sheer number of charges would lead the jury to conclude he had a

propensity to commit crimes; and (i) the court erroneously found that the period of delay

between February 19, 2013 and August 27, 2013 was excludable time since he never

consented to his counsel's requests for continuances.

               The court denied McDowell's post sentence motions in an opinion and order

dated December 12, 2016.

               McDowell filed a notice of appeal. In his concise statement of matters

complained of on appeal, McDowell asserts the following issues:

               1. The lower court erred when it denied [McDowell's] motion to
       suppress as law enforcement officers lacked sufficient probable cause to
       execute an arrest of [McDowell] on December 20, 2012, as [McDowell]
       never left his vehicle, the officers lacked sufficient facts to lead them to
       believe that a crime was in the process of being committed, as such, all
       evidence and admissions made post-arrest should have been suppressed.

               2. The lower court erred when it denied [McDowell's] motion to
      suppress as law enforcement officers lacked a proper arrest warrant to
      justify [McDowell's] arrest and detention.

              3. The lower court erred when it denied [McDowell's] motion to
      suppress pursuant to a violation of Pa.R. Crim.P. 519, by unnecessarily
      delaying [McDowell's] appearance before a [Magisterial] District Judge,
      his unlawful detention led to the impounding of his vehicle and his
      admissions, and thus all post-arrest evidence and admissions should have
      been suppressed.

              4. The lower court erred when if denied [McDowell's] motion to
      suppress as law enforcement officers lacked sufficient probable cause to
      seize and search [McDowell's] vehicle.

             5. The lower court erred when it denied [McDowell's] motion to
      suppress as Agent Kontz violated the Municipal Police Jurisdiction Act
      when he arrested [McDowell] without the proper filing of a police
      complaint and obtaining an arrest warrant,

              6. The lower court erred when it denied [McDowell's] motion to

                                                                                            6
         suppress since police failed to properly file a criminal complaint and
         subsequent valid arrest warrant violated his rights and his confession to
         Agent Kontz should have been suppressed.

                7. The lower court erred when it denied [McDowell's] motion to
         suppress as the photographic identification process used by law
         enforcement was done in an unduly suggestive manner.

               8. The lower court erred when it granted the Commonwealth's
        motion to join the informations, as the consolidation unduly prejudiced
        [McDowell] as the sheer number of charges would lead the jury to
        concluded [McDowell] had a propensity to commit crime.

                9. The lower court erred when it denied [McDowell's] motion to
        dismiss pursuant to Pa. R. Crim. P. 600, as more than three-hundred and
        sixty-five days had passed since the filing of the charges against him and
        the date of his January 1, 2016 motions for dismissal.

                10. The lower court erred and abused its discretion when it
        sentenced [McDowell] to multiple consecutive sentences for an aggregate
        sentence of twenty-six years minimum, with a maximum of which was
        sixty-four years, as this created as unduly harsh and manifestly excessive
        sentence without consideration of [McDowell's] age and rehabilitative
        needs.

                McDowell first asserts that the court erred in denying his suppression motion

because the police lacked sufficient probable cause to arrest him on December 20, 2012.

McDowell represented himself at the suppression hearings. He asserted that the police

lacked probable cause for the following reasons: (1) the arrest was not verified by a filed

police report or affidavit of probable cause; (2) he was never charged with a crime against the

alleged victim for his conduct on December 20, 2012 on Hidden Valley Drive; (3) Trooper

Sweet did not have the authority to make the probable cause decision; rather it had to come

from a senior law enforcement officer on the scene; and (4) Trooper Sweet's testimony was

not credible. The court rejected each of these assertions.



                                                                                              7
                         Matthew         of the               State                 on

 different occasions including November 1           December          14; February 6,

 March 23, 2015; and July 8, 2015.

                On or about December 12, 2012, Trooper Sweet was assigned to investigate

 several recent robberies. He reviewed reports of some of the incidents and actually responded

to the Heller incident. He developed some leads regarding the suspect and his vehicle (black

male driving a silver/goldish/beige mid-sized SUV). He further identified a modus operandi

(MO) of the suspect (robbing elderly women coming from or participating in shopping).

               On December 13, 2012, he along with several other troopers began a

surveillance detail. The surveillance team conducted surveillance from December 13, 2012 to

December 15, 2012 and from December 17, 2012 to December 20, 2012. As the investigation

proceeded, more leads were developed. The description of the possible suspect became more

defined (black male, stocky, broad chested, bald, middle aged or elderly, clean shaven). As

well, it appeared that certain stores or shopping centers were targeted including the Giant

Plaza, Wegmans, and Aldi's. Further, the crimes would "generally" occur when the victims

were either returning to their vehicles after shopping or returning home. As well, the suspect

had used force in at least some of the incidents. Some of the victims were "attacked" within a

minute or two of returning home. Others were outside while some had actually been inside

their homes. Most of the crimes occurred between the late morning and approximately 5:00

p.m. All of the alleged victims were women in their 80's. Videos and pictures from

surveillance cameras were obtained and viewed. A Lycoming College surveillance camera

depicted the suspect vehicle as a gold colored SUV. A Weis Market surveillance camera


                                                                                              8
                                  was               a                a

 The suspect as viewed matched the description as given          the victims.

                 On December 20, 2012 at approximately 2:00 p.m., Troopers Sweet and

 Holmes were conducting undercover surveillance at the Giant Plaza. They observed

 McDowell pull his vehicle, a gold/ beige colored SUV, in front of their vehicle. McDowell

 was "acting very suspicious." He kept pulling in and out of various parking stalls. He was

 looking around and appeared very nervous. It "appeared to [the troopers] that he was looking

 for a potential victim."

                McDowell eventually pulled his vehicle in front of an elderly woman, later

identified as Mrs. Bendorf, who was putting some of her groceries or merchandise in her

vehicle. As soon as Mrs. Bendorf got in her vehicle and pulled out of the parking lot,

McDowell followed her. He followed Mrs. Bendorf "up to basically her residence."

According to Trooper Sweet, "Every move she made, he made." As Mrs. Bendorf turned onto

the roadway to her residence, Hidden Valley Drive, McDowell turned onto an adjacent

roadway, Fairview Drive, in very close proximity to Mrs. Bendorf's residence and backed

into a driveway. Trooper Sweet opined that McDowell was observing Mrs. Bendorf. He was

parked in "a very close vicinity." "It's basically across a tree line up to a residential area."

McDowell then left the area, drove a few miles away, and then returned within minutes, this

time actually driving up Hidden Valley Drive, which ends in a cul de sac.

               McDowell drove past Mrs. Bendorf s house. He turned around in the driveway

of a residence one house away and traveled back down toward Mrs. Bendorf's house. Mrs.

Bendorf was still carrying groceries into her house with her trunk still open. The troopers


                                                                                                   9
                   blocked the roadway, surrounded McDowell's vehicle and, with guns drawn, ordered

                   McDowell out of his vehicle. McDowell did as directed. He was removed from his vehicle

                   and immediately taken into custody. He was handcuffed and placed in a patrol unit.

                                   The troopers were concerned that McDowell was going to rob Mrs. Bendorf.

                   The troopers believed that McDowell "was in the commission of a crime or attempting to

                   commit a crime."

                                  Trooper Sweet specifically took McDowell into custody "based on probable

                   cause of a felony." Specifically, "for the Heller case, [and] for all the other additional cases"

                  that Trooper Sweet was investigating. As well, there was probable cause to believe that with

                  respect to Mrs. Bendorf there was criminal activity afoot, mainly an attempted robbery.

                  According to Trooper Sweet, McDowell's activities that day "caused his arrest."

                                  After being transported to the state police barracks, McDowell was held for

                  processing and then brought to an interview room. While at the barracks and after being

                  Mirandized, the troopers questioned McDowell regarding his conduct that day. The troopers

     .I
     11
                  did not believe that he was being truthful. As well, McDowell was confronted with evidence
     11
                  linking him to some of the other incidents including the Lycoming College surveillance video
     I
                  and a printout of certain purchases made on a stolen credit card.



     11
              I                   After McDowell was transported to the barracks, Trooper Sweet and others

                  continued their investigation. Among other things, they interviewed McDowell; typed up

                  search warrants for the vehicle he was driving, his residence and his phone; spoke with some

                  of the victims from the prior incidents; spoke briefly with Mrs. Bendorf; prepared photo

                  arrays; met with at least two prior victims who viewed the photo arrays and identified

         I                                                                                                        10
I,       ,I
I
         McDowell from the photo arrays as the perpetrator of the crimes against them; reviewed the

         investigative reports from the other incidents; conducted an inventory search of the car;

         obtained and executed a search warrant at McDowell's residence; conversed with the

         assistant district attorney on call; and typed up charges.

                        The search warrant was executed on McDowell's residence at approximately

         10:00 p.m. Numerous incriminating items were seized. The vehicle McDowell had been

         driving was towed to the PSP impound for processing. A custodial inventory search was

        initially conducted. A search warrant for the vehicle was obtained that day but not executed

        until the following day. The two searches of the vehicle uncovered several items of

        significance incriminating McDowell.

                        During extensive cross-examination, Trooper Sweet clarified the probable

        cause to arrest McDowell on December 20, 2012. It was based on "everything that [they]

        gathered throughout the investigation, modus operandi." They watched McDowell "stalking"

        an elderly woman and follow her home. Trooper Sweet believed that an attempted robbery

        was afoot. As well, Trooper Sweet testified that he had probable cause to arrest McDowell

        for the crimes that "occurred previous to the day in question." Those crimes occurred on




                       According to Trooper Sweet, there was probable cause based on all of the

 I      ongoing investigations of several robberies that McDowell was the gentlemen involved in the

II      robberies and they were able to take McDowell into custody based on the probable cause of a

    I   felony for those crimes that had occurred previous to the day in question. As well, the

        troopers observed McDowell following an elderly woman back from the grocery store.


                                                                                                     11




I
 Despite the fact that McDowell didn't get out of the vehicle, the troopers probably could have

 charged him stalking or something else, but they decided not to, because they had numerous

 other violations that they were dealing with.

                Trooper Sweet testified that no charges were filed against McDowell with

 respect to Mrs. Bendorf because she did not want "to be a victim" and the District Attorney's

 office "didn't feel there was a substantial step taken ... to approve a charge of attempted

 robbery."

                McDowell argued that Trooper Sweet's testimony was not credible. Candidly,

the court found that McDowell was splitting hairs on insignificant issues. For example,

McDowell argued that Trooper Sweet was not credible because the affidavit of probable

cause noted that McDowell was observed following Mrs. Bendorf to "the area of her

residence" when in fact he did not initially drive on Hidden Valley Road but on the adjacent

roadway. The distinctions and differences that McDowell drew in connection with the

statements by Trooper Sweet and others did not impact on the court's assessment of Trooper

Sweet's credibility. The court found the testimony of Trooper Sweet credible.

               McDowell argued that probable cause did not exist to arrest him, because no

criminal complaint was filed against him in connection with the Bendorf incident. He did not,

and could not, however, point to any legal authority that vitiates probable cause to arrest

when subsequent criminal charges are not filed via an affidavit of probable cause and

criminal complaint.

               McDowell argued as well that he could not be subsequently detained after it

was decided that charges would not be brought against him in connection with the Bendorf


                                                                                               12
                court                       his                              the          not to

 charge McDowell with any crimes associated with the Bendorf incident was not made

 many days later. As Trooper Sweet testified, the decision not to file "on Bendorf' was made

 "later on down the road." McDowell was still being be detained on those potential charges.

 As well, he was being detained on the other charges as testified to by Trooper Sweet. Those

 charges were actually filed against him. McDowell was charged and arraigned within

 approximately eight hours in connection with the Heller incident. Trooper Sweet decided to

 file the Heller charges first because she positively identified him.

                McDowell also asserted that when he was arrested on December 20, 2012,

there was insufficient probable cause.

                Probable cause to arrest exists when the facts and circumstances
        within the police officer's knowledge and of which the officer has
        reasonably trustworthy information are sufficient in themselves to warrant
        a person of reasonable caution in the belief that an offense has been
        committed by the person to be arrested. Probable cause justifying a
        warrantless arrest is determined by the totality of the circumstances.

Commonwealth v. Weaver, 76 A.3d 562, 565 (Pa. Super. 2013), quoting Commonwealth v.

Williams, 941 A.2d 14, 27 (Pa. Super. 2008).

                The court must view the totality of the circumstances as seen through the eyes

of a trained officer, and not as an ordinary citizen would view them. Commonwealth v.

Nobalez, 805 A.2d 598, 600 (Pa. Super. 2002), appeal denied, 835 A.2d 709 (Pa. 2003). It is

only the probability, and not a prima facie showing of criminal activity that is the standard of

probable cause. Commonwealth v. Thompson, 604 Pa. 198, 985 A.2d 928, 931 (2009).

Probable cause exists when criminality is one reasonable inference; it need not be the only



                                                                                              13
           Commonwealth v.                                         Super. 1

 probable cause does not involve certainties, but rather the factual and practical considerations

 of everyday life on which reasonable and prudent persons act." Commonwealth v. Simmen,

 58 A.3d 811, 817 (Pa. Super. 2012), citing Williams, supra.

                The court found that contrary to what McDowell claimed, Trooper Sweet had

 sufficient probable cause to arrest McDowell for the conduct involving Mrs. Bendorf.

                Generally speaking, a burglary is an unauthorized entry with intent to commit

a crime after that entry. Commonwealth v. Alston, 539 Pa. 202, 651 A.2d 1092, 1094 (1994).

Like all other crimes, the elements of burglary may be proved by circumstantial evidence.

Commonwealth v. Tessel, 347 Pa. Super. 37, 500 A.2d 144, 147 (1985).

               Robbery generally consists of forcibly taking from another person money or

goods of any value by means of force, violence or putting that other person in fear. See

Commonwealtlt v. Natividad, 565 Pa. 348, 773 A.2d 167, 176 (2001), cert. denied, 535 U.S.

1099, 122 S. Ct. 2300 (2002).

               Theft generally is the unlawful taking or exercising control over the movable

property of another person with the intent to deprive that person of said property.

Commonwealth v. Crawford, 285 Pa. Super. 169, 427 A.2d 166, 170 (1981).

               An attempt generally is the intention to commit an offense and the taking of a

substantial step toward completion of that offense. Commonwealth v. Henley, 504 Pa. 408,

474A.2d 1115, 1118 (1984).

               Trooper Sweet had probable cause to believe that McDowell was in the course

of committing a burglary, robbery, theft and/or attempt to commit any of those offenses


                                                                                             14
                Prior to the incident, a handful of elderly women were robbed, burglarized

 stolen from while shopping or returning home from shopping. The MO of all of the crimes

 was the same. The perpetrator would identify the elderly woman and then either take the

 items immediately or follow the victim home and then take the items either surreptitiously or

 forcibly. The individual who committed the crimes was a black male, stocky, middle-aged

 and clean shaven. The perpetrator was also driving a gold, tan, and/or beige mid-size SUV.

                On the date McDowell was arrested, he was seen entering the parking lot of a

shopping center. He was moving his vehicle to different stalls, looking around and acting

suspiciously. At no time did he park his vehicle and go into a store.

                As Mrs. Bendorf was arriving at her vehicle alone and obviously elderly,

McDowell pulled his vehicle near her. He then followed her vehicle in his vehicle. McDowell

and his vehicle matched the prior descriptions of the suspect and suspect's vehicle.

               McDowell followed Mrs. Bendorf over different roadways eventually to the

area of her home. He pulled off beforehand in a position which gave him an opportunity to

notice where she lived and to observe what she was doing. He did not have any apparent

reason to be in that area. He did not stop at any houses nor visit any businesses.

               He then left the area, drove away, turned around in a few minutes and then

returned. When he returned, he actually drove his vehicle on the roadway on which Ms.

Bendorf s house was located. At the time, she was alone removing groceries from her vehicle

with the trunk open. He passed her house and then turned around, at which time he was

stopped and arrested.


                                                                                             15
                      Certainly, the totality of these circumstances as seen through the eyes of

      Trooper Sweet indicated the probability of criminal activity.

                     Additionally, the court found that there was probable cause to arrest

      McDowell in connection with the previous incidents. Prior to this incident, there were a

      handful of separate incidents involving seven separate victims of similar

     burglary/robbery/theft related crimes. There was a similar physical description of the

     perpetrator and a similar vehicle description. The MO was virtually identical. McDowell, as

     the perpetrator, identified an elderly woman and then committed the crimes by taking items

     either surreptitiously or by force. The police had at least partial identifying information from

     all of the victims, surveillance footage, still pictures and purchase receipts which all pointed

     to McDowell as the "probable" perpetrator.

                     McDowell next asserts that the trial court erred when it denied his motion to

     suppress as law enforcement officers lacked a proper arrest warrant to justify his arrest and

     detention. The court rejected this assertion because a police officer is authorized to arrest

     without a warrant in many situations, including upon probable cause when the offense is a

     felony or when the offense is a felony or misdemeanor committed in the presence of the

     officer making the arrest. Pa. R. Crim. P. 502 (2); see also Commonwealtlt v. Zook, 615 A.2d

     1, 6 (Pa. 1992)("A police officer may arrest without a warrant where there is probable cause

     to believe that a felony has been committed and that the arrestee is the felon.").

                    McDowell also contends the lower court erred when it denied his motion to

     suppress pursuant to a violation of Pa.R.Crim.P. 519.

                    Rule 519 (A) of the Pennsylvania Rules of Criminal Procedure requires that a


                                                                                                     16
11
                            a warrant    preliminarily

 The purpose behind the Rule is to prevent coercive interrogation, protect a defendant's

 to be free from unreasonable seizure of his person and ensure a defendant is afforded the

 constitutional rights protected by Rule 540. See Commonwealth v. Perez, 577 Pa. 360, 845

 A.2d 779, 782-83 (2004).

                Trooper Sweet testified that once McDowell was taken into custody there

were several things going on. Search warrants were being prepared, submitted for approval

and then executed. Charges were being typed up, witnesses were being interviewed,

McDowell was being interviewed, photo line-ups were shown to victims and eventually the

charges were filed and Defendant was arraigned.

               In this case, there was no unreasonable delay, no misconduct by the police, no

coercion of McDowell, no dilatory conduct and no arbitrary delay.

               McDowell contends the court erred when it denied his motion to suppress as

law enforcement officers lacked sufficient probable cause to seize and search his vehicle.

               In Commonwealth v. Gary, 625 Pa. 183, 91 A.3d 102 (2014), the

Pennsylvania Supreme Court aligned Pennsylvania law regarding warrantless searches of

automobiles with the federal law and held that the only prerequisite for a warrantless search

of a motor vehicle is probable cause.

               The police had probable cause to believe that McDowell was the individual

who had been robbing elderly women and stealing their purses in December 2012. They also

had probable cause to believe that evidence of those crimes could be found in the vehicle

McDowell was driving. McDowell and the vehicle he was driving matched the descriptions


                                                                                             17
           perpetrator and                         victims    the robberies     thefts.

 victims described the perpetrator as a bald, middle-aged African American male who was

 driving a gold, tan or beige SUV. McDowell is a bald, middle-aged African American male

who was driving a Hyundai Tuscon SUV. The prior offenses occurred between December                J1h

and December 161h, merely days before the police stopped McDowell's vehicle. McDowell's

conduct led the police to believe that he was about to rob or steal from his next victim when

he went from one parking stall to another in the Giant parking lot, followed Ms. Bendorf

home, watched her from a nearby street, left briefly and returned to her street. Under all the

facts and circumstances of this case, it was reasonable for the police to believe that evidence

of the prior offenses would be found within McDowell's vehicle.

                  Even if the search and seizure of the vehicle is analyzed under the law as it

existed at the time of the stop, the seizure of the vehicle McDowell was driving was not

illegal.

                   The authority of the police to impound vehicles comes from their
           reasonable community caretaking functions. Such functions include
           removing disabled or damaged vehicles from the highway, impounding
           automobiles which violate parking ordinances (thereby jeopardizing public
           safety and efficient traffic flow), and protecting the community's safety.

Commonwealth v. Lagenella, 623 Pa. 434, 83 A.3d 94, 103 (2013), citing Commonwealth v.

Henley, 909 A.2d 352, 359 (Pa. Super. 2006)(en bane). A warrantless seizure of an

automobile is permissible after the driver has been placed into custody, the vehicle is located

on public property and where there exists probable cause to believe that evidence of the

commission of a crime will be obtained from the vehicle. Commonwealth v. Holzer, 480 Pa.

93, 389 A.2d 101, 106 (1978); see also Commonwealth v. Milyak, 508 Pa. 2, 493 A.2d 1346,


                                                                                                  18
      (I

                  this particular case, all of those requirements were met. McDowell was

 placed into custody, the vehicle was located on public property, and there existed probable

 cause to believe that evidence of a crime would be found in the vehicle. The vehicle had been

probably utilized in connection with several prior incidents. Contrary to McDowell's

assertion, there does not appear to be any requirement that the owner of the vehicle be

contacted prior to the vehicle being towed.

               Moreover, a valid search warrant was obtained and executed on the vehicle the

following day. The evidence would have been lawfully seized pursuant to that search warrant.

Therefore, in the alternative, the court denied McDowell's motion to suppress based on the

"inevitable discovery" rule. Commonwealth v. Anderson, 40 A.3d 1245, 1249 n.6 (Pa.

Super. 2012)(evidence is admissible under the inevitable discovery rule when the

Commonwealth demonstrates that the evidence would have inevitably been discovered

through lawful means).

               McDowell next asserts that the court erred when it denied his motion to

suppress as Agent Kontz violated the Municipal Police Jurisdiction Act when he arrested

McDowell without the proper filing of a police complaint and obtaining an arrest warrant.

This allegation of error appears to commingle two separate issues, i.e., whether Agent Kontz

lawfully arrested McDowell outside of his primary jurisdiction and whether Agent Kontz

lawfully arrested McDowell without first filing a criminal complaint and obtaining an arrest

warrant.

               The court found that Agent Kontz' actions did not violate the Municipal


                                                                                            19
         Police Jurisdiction Act, 42 Pa.C.S.A. §8953.

I   I                    The Municipal Police Jurisdiction Act permits officers to act outside of their
11
    J
         primary jurisdiction in certain circumstances. The Act states, in relevant part:
I                        Any duly employed municipal police officer who is within this
    I            Commonwealth, but beyond the territorial limits of his primary jurisdiction,
                 shall have the power and authority to enforce the laws of the Commonwealth
                 or otherwise perform the functions of that office as if enforcing those laws
                 or performing those functions within the territorial limits of his primary
                jurisdiction in the following cases: ...
                         (3) Where the officer has been requested to aid or assist any local,
                 State or Federal law enforcement official or park police officer or otherwise
                has probable cause to believe that the other officer is in need of aid or
                assistance.
                         (4) Where the officer has obtained the prior consent of the chief law
                enforcement officer, or a person authorized by him to give consent, of the
                organized law enforcement agency which provides primary police services
                to a political subdivision which is beyond that officer's primary jurisdiction
                to enter the other jurisdiction for the purpose of conducting official duties
                which arise from official matters within his primary jurisdiction.

        42 Pa.C.S.A. §8953(a)(3) and (4). This Act is to be liberally construed to effectuate its

        purposes, one of which is to provide police officers with authority to make arrests outside of

        their primary jurisdiction with the consent of the law enforcement agency where the person

        being arrested is located or being held. See Commonwealth v. Ebersole, 492 A.2d 436 (Pa.

        Super. 1985).

                        Agent Kontz went to the State Police ban·acks after he received a phone call

        from the State Police. The State Police were aware that Agent Kontz and the Williamsport

        police were also looking for a middle-aged African American male for a similar crime that

        occurred in their jurisdiction. Therefore, Agent Kontz did not venture outside of his primary

        jurisdiction on his own to arrest McDowell, but rather he was invited by law enforcement that



                                                                                                     20
 had                             the court       that       was no violation     the Municipal

 Police Jurisdiction     under the facts and circumstances of this case.

                Furthermore, assuming for the sake of argument that there was a violation of

 the Act, suppression would not be an appropriate remedy in this case. See Commonwealth v.

 O'Shea, 567 A.2d 1023, 1030 (Pa. 1989); Commonwealtlt v. Sestina, 546 A.2d 109, 112

 (Pa. Super. 1988); Commonwealth v. Peppers, 515 A.2d 971, 972-73 (Pa. Super. 1986).

                Whether suppression is an appropriate remedy for a violation is determined on

a case-by-case basis depending on the circumstances of the case, including the intrusiveness

of the police conduct, the extent of deviation from the letter and spirit of the Act, and the

prejudice to the accused. O'S/tea, id. Suppression would not be an appropriate remedy in

this case because Agent Kontz was invited by the State Police to come to the barracks and

take custody of McDowell.

               As previously discussed in this opinion, a police officer who has probable

cause to believe that an individual has committed a felony may arrest that individual without

a warrant. Pa.R.Crim.P. 502(2)(b); Commonwealth v. Zook, 615 A.2d 1, 6 (Pa. 1992)("A

police officer may arrest without a warrant where there is probable cause to believe that a

felony has been committed and that the arrestee is the felon.").

               Agent Kontz was the prosecuting officer for the incident that occurred at the

Williamsport Cinema Center on December 7, 2012. While returning from grocery shopping,

an eighty-two year old woman stopped to check the movie times at the Williamsport Cinema

Center. She came in contact with an individual as she was getting into her car. A struggle

ensued when her assailant was attempting to take the purse. The assailant eventually obtained


                                                                                                21
 the purse                a               on the

                Taking property from a person by force is a robbery. 18

 §370l(a)(v). A robbery is a felony offense. 18 Pa.C.S.A. §3701(b). McDowell met the

 description of the woman's assailant. Therefore, Agent Kontz had probable cause to believe

 that McDowell committed the felony offense of robbery, and he could lawfully arrest him

 without first filing a criminal complaint and obtaining an arrest warrant.

                McDowell also alleges that the trial court erred when it denied his motion to

suppress as the photographic identification process used by law enforcement was done in an

unduly suggestive manner. During the pretrial proceedings, McDowell argued that at no point

did the police ever tell the alleged victim that the suspect may or may not be in the photos. He

also argued that the alleged victim was never advised that the investigation would continue

whether or not an identification was made or that the alleged victim should not feel

compelled to even make an identification.

               A photo array is unduly suggestive if under the totality of the circumstances,

the identification procedure creates a substantial likelihood of misidentification.

Commonwealth v. DeJesus, 580 Pa. 303, 860 A.2d 102, 112 (2004). Photographs used in

line-ups are not unduly suggestive if the suspect's picture does not stand out more than those

of others, and the people depicted exhibited similar facial characteristics. Commonwealth v.

Crork, 966 A.2d 585, 589 (Pa. Super. 2009). "It is only where the identification procedure is

so impermissibly suggestive as to give rise to a very substantial likelihood of irreparable

misidentification that suppression will result." Commonwealth v. Burton, 770 A.2d 771, 782

(Pa. Super. 2001).


                                                                                              22
                          Trooper Wool testified in depth regarding the photographic identification of

          McDowell via the array. The fact that he did not ask or address the victims per McDowell's

          contentions is not determinative. There was nothing about the photo arrays which were at all

          suggestive, let alone unduly suggestive. All of the individuals in the photo array were of the

          same race, had similar coloring, and had similar facial hair and other characteristics as

          McDowell. Furthermore, nothing was said to the victims that suggested anything. Since the

          photographic array was not unduly suggestive, McDowell was not entitled to suppression.

                         McDowell next contends that the trial court erred when it granted the

          Commonwealth's motion to join the informations. He contends the consolidation unduly

         prejudiced him as the sheer number of charges would lead the jury to conclude McDowell

         had a propensity to commit crimes.

                         Separate informations may be tried together if" ( a) the evidence of each of the

         offenses would be admissible in a separate trial for the other and is capable of separation by

         the jury so that there is no danger of confusion; or (b) the offenses charged are based on the

         same act or transaction." Pa. R. Crim. P. 582. Conversely, the court may order separate trials

         of offenses if it appears that any party may be prejudiced by the offenses being tried together.

         Pa. R. Crim. P. 583.


     I                  The Pennsylvania Supreme Court has established a three-part test for

         addressing consolidation or severance motions. First, the court must determine whether the
II lI
         evidence of each offense would be admissible in a separate trial for the other. Second, the
I'       court must determine whether such evidence is capable of separation by the jury so as to

         avoid confusion. Third, if the first two questions are answered in the affirmative, the court


                                                                                                         23




11
must determine if the defendant will be unduly prejudiced by the consolidation of the

offenses. Commonwealth v. Collins, 550 Pa. 46, 703 A.2d 418, 422 (1997), cert denied, 525

U.S. 1015, 119 S. Ct. 538 (1998).

               In determining whether the evidence of each offense would be admissible in a

separate trial for the other, the court was guided by the Pennsylvania Rules of Evidence,

which permit the introduction of "other crimes" evidence to show motive, intent, absence of

mistake or accident, common scheme or plan, or identity. Pa. R. Crim. P. 404(b)(2);

Commonwealth v. Dozzo, 991 A.2d 898, 902 (Pa. Super 2010)(citations omitted).

               Evidence of other crimes is admissible when it tends to prove a common

scheme or plan involving two or more crimes so related to each other that proof of one tends

to prove the others. Commonwealth v. Judd, 897 A.2d 1224, 1231-32 (Pa. Super 2006).

Factors to be considered in establishing similarities include: (1) the elapsed time between the

crimes, (2) the geographical proximity of the crime scenes, and (3) the manner in which the

crimes were committed. Id. at 1232 (citations omitted).

               As well, evidence of other crimes may be introduced to establish the identity

of the person charged with commission of the crime on trial. Commonwealth v. Armstrong,

74 A.3d 228, 233 (Pa. Super. 2013). The evidence may be introduced

       where there is such a logical connection between the crimes that proof of
       one will naturally tend to show that the accused is the person who
       committed the other ...

       * * *
      The Commonwealth must show more than the other crimes were of the
      same class for which the defendant is be tried, rather, there must be such
      a high correlation in the details of the crime that proof that the defendant
      committed one makes it very unlikely that anyone else but the defendant
                                                                                            24
          committed the

 Id., quoting Commonwealth v. Morris, 493                164,       A.2d 715, 720-21 (198

                  After reviewing all of the evidence, the court concluded that not only were the

 offenses so similar that they tended to show a common scheme or plan but they also

 demonstrated that it was very unlikely that anyone else but McDowell committed the other

 crimes. The crimes were not only of a similar class but they also took place in close temporal

 and geographic proximity.

                  McDowell targeted elderly women by positioning himself in the area of

 grocery stores where elderly women frequent. He waited for the appropriate opportunity --

either in a parking lot, at the victim's vehicle or at her home -- to take what he wanted. In

each of the incidents he took the victim's purse, removed items that he deemed valuable, and

then discarded the rest. McDowell used only the amount of force necessary to obtain what he

wanted and then he left.

                  The incidents occurred within a ten-day span, well within "acceptable

remoteness standards" for consolidation purposes. Commonwealth v. Robinson, 581 Pa. 154,

192, 864 A.2d 460, 482 (2004). Geographically, all of the burglaries took place in

Williamsport within, at most, a few miles of each other.1 Different groups of them were at the

same location. They all occurred in either the center city or the Loyalsock area of

Williamsport.

                 The manner in which the crimes were committed is sufficiently similar to

warrant consolidation. See Commonwealth v. O'Brien, 836 A.2d 966, 970-71 (Pa. Super.


I
  The Aldi's and Giant stores are within two blocks of each other. Wegmans and the Cinema Center are within
two blocks of each other. The distance between these two groups of establishments is, at most, a few miles.
                                                                                                         25
 2003). The shared similarities in the perpetration of the crimes, the similar locations, and

 their temporal proximity show a common scheme or plan. See Commonwealth v. Newman,

 528 Pa. 393, 598 A.2d 275, 278 (1991).

                 Moreover, the similarities tended to establish the identity of the perpetrator.

 This was especially true in light of McDowell's admission that he committed some of the

 offenses. There was such a logical connection between the crimes that proof of one naturally

tended to show that the accused is the person who committed the other. Indeed, given the

 similarities of the crimes and the descriptions of the perpetrator and his vehicle, it is very

unlikely that anyone else but McDowell committed these offenses.

                The court found that no danger of confusion existed. The cases involved

clearly identifiable victims and essentially the same conduct, making them not at all

complicated. Commonwealth v. Boyle, 733 A.2d 633, 637 (Pa. Super. 1999). The court saw

no danger whatsoever of the jury not being able to distinguish each of the incidents. See

Commonwealth v. Janda, 14 A.3d 147 (Pa. Super. 2011).

                The court also weighed "the possibility of prejudice and injustice caused by

the consolidation against the consideration of judicial economy." Janda, 14 A.3d at 155-156,

quoting Commonwealth v. Morris, 493 Pa. 164, 171, 425 A.2d 715, 718 (1981). This

prejudice exists "if the evidence [tends] to convict [the defendant] only by showing a

propensity to commit crime, or because the jury was incapable of separating the evidence or

could not avoid cumulating the evidence." Boyle, 733 A.2d at 637.

               The court found that the possibility of prejudice did not outweigh the judicial

economy of consolidating these cases. McDowell was not convicted due to the sheer number


                                                                                                  26
of offenses. He was convicted due to the evidence against him, which included but was not

limited to incriminating items being found in the vehicle he was driving and in his residence,

his use of some of the victim's credit cards, images of him captured on surveillance videos,

descriptions and identifications of him by the victims, and his own statements and

admissions. In light of the evidence against him and the similarities of the crimes that

showed a common plan or scheme and the identity of the perpetrator, it made no sense

whatsoever to hold seven separate trials, which would have been an inconvenience to the

victims and witnesses, as well as a waste of resources.

                 McDowell next asserts that the court erred when it denied his motion to

dismiss pursuant to Pa. R. Crim. P. 600, as more than three-hundred and sixty-five days had

passed since the filing of the charges against him and the date of his January 1, 2016 motion

for dismissal.

Rule 600 states, in relevant part:

                 (A) Commencement of Trial; Time for Trial
                 ***
                (2) Trial shall commence within the following time periods.
               (a) Trial in a court case in which a written complaint is filed against
       the defendant shall commence within 365 days from the date on which
       the complaint is filed.
                 ***
                (B) Pretrial Incarceration
               Except in cases in which the defendant is not entitled to release on
       bail as provided by law, no defendant shall be held in pretrial incarceration
       in excess of
               (1) 180 days from the date on which the complaint is filed;
                 ***
               (C) Computation of Time
               (1) For purposes of paragraph (A), periods of delay at any stage of
       the proceedings caused by the Commonwealth when the Commonwealth
       has failed to exercise due diligence shall be included in the computation of
       the time within which trial must commence. Any other periods of delay
                                                                                           27
          shall be excluded from the computation.
                   (2) For purposes of paragraph (B), only periods of delay caused by
         the defendant shall be excluded from the length of time of any pretrial
         incarceration. Any other periods of delay shall be included in the
         computation.
                   (3)(a) When a judge or issuing authority grants or denies a
         continuance:
                       (i) the issuing authority shall record the identity of the party
         requesting the continuance and the reasons for granting or denying
         the continuance; and
                      (ii) the judge shall record the identity of the party requesting the
           continuance and the reasons for granting or denying the continuance.
           The judge also shall record to which party the period of delay caused
           by the continuance shall be attributed, and whether the time will be
           included in or excluded from the computation of the time within which
           trial must commence in accordance with this rule.
                     (b) The determination of the judge or issuing authority is subject
        to review as provided in paragraph (D)(3).
                   (D) Remedies
                    (1) When a defendant has not been brought to trial within the time
        periods set forth in paragraph (A), at any time before trial, the defendant's
        attorney, or the defendant if unrepresented, may file a written motion
        requesting that the charges be dismissed with prejudice on the ground that
        this rule has been violated. A copy of the motion shall be served on the
        attorney for the Commonwealth concurrently with filing. The judge shall
        conduct a hearing on the motion.
                  (2) Except in cases in which the defendant is not entitled to release
       on bail as provided by law, when a defendant is held in pretrial
       incarceration beyond the time set forth in paragraph (B), at any time before
       trial, the defendant's attorney, or the defendant if unrepresented, may file a
       written motion requesting that the defendant be released immediately on
       nominal bail subject to any nonmonetary conditions of bail imposed by the
       court as permitted by law. A copy of the motion shall be served on the
       attorney for the Commonwealth concurrently with filing. The judge shall
       conduct a hearing on the motion.
                  (3) Any requests for review of the determination in paragraph
       (C)(3) shall be raised in a motion or answer filed pursuant to paragraph
       (D)(l) or paragraph (D)(2).

Pa.R.Crim.P. 600.

               At a Rule 600 hearing, the Commonwealth bears the burden to demonstrate,



                                                                                             28
    a                                          defendant was tried          the

 period or that the Commonwealth exercised due diligence and the delay was beyond the

 Commonwealth's control. Commonwealth v. Bradford, 616 Pa. 122, 46 A.3d 693, 701 (Pa.

 2012); Commonwealth v. Thompson, 93 A.3d 478, 488 (Pa. Super. 2014). "[D]ue diligence

 is fact-specific, to be determined case-by-case; it does not require perfect vigilance or

punctilious care, but merely a showing the Commonwealth has put forth a reasonable effort."

 Bradford, 46 A.3d at 701-702.

                As Rule 600(C)(l) makes clear, the only time that is included for purposes of

a motion to dismiss the charges is when the proceedings have been delayed because of a lack

of due diligence by the Commonwealth; all other periods of delay are excluded.

                With this standard in mind, the court found that 365 days had not passed and,

therefore, McDowell was not entitled to dismissal. Although there was a significant amount

of delay in this case, very little of the delay was caused by the Commonwealth's lack of due

diligence.

               There were 295 days of delay from February 19, 2013 through December 11,

2013, which were not caused by the Commonwealth's lack of diligence.

               On February 19, 2013, an order was entered at the request of defense counsel

and without objection from the Commonwealth, continuing the status conference to April 5,

2013 and the pretrial conference to May 7, 2013.

               On April 5, 2013, another order was entered upon the request of the defense

and without objection from the Commonwealth, continuing the status conference from April

5, 2013 to May 31, 2013 and continuing the pretrial from May 7, 2013 to August 13, 2013.


                                                                                             29
            a case cannot be        at a status or pretrial                             13 was the

 call of the list and first day of jury selection for the trial term associated with those status and

 pretrial conference dates.

                 On August 27, 2013, upon request of the defense and without objection by the

 Commonwealth, an order was entered continuing these matters to September 16, 2013.

                On August 19, 2013, the Commonwealth filed a motion to consolidate cases

 17-2013, 35-2013 and 63-2013. A hearing and argument on the motion was scheduled for

 September 16, 2013.

                On September 16, 2013, upon request of the defense and without objection by

the Commonwealth, an order was entered continuing these matters to October 11, 2013.

                On October 11, 2013, the court granted a defense motion to continue the

hearing on the Commonwealth's motion to consolidate. The order noted that the

Commonwealth had recently provided a global offer to defense counsel and he needed time

to discuss the offer and perhaps renegotiate the terms. Defense counsel also requested

additional time to discuss the consolidation motion with his client. The court indicated that it

would reschedule the consolidation motion on the request of either the Commonwealth or

defense. On November 25, 2013, the Commonwealth made such a request and the motion

was argued on December 11, 2013. In an opinion and order entered on January 8, 2014, the

court granted the Commonwealth's motion to consolidate.

               McDowell contended that this time period was not excludable because Mr.

Cronin never filed a petition for writ of habeas corpus, never discussed any waiver with him

and he did not authorize or expressly waive Rule 600 for this time period.


                                                                                                 30
                     McDowell                   was based on a faulty premise that counsel cannot

    validly obtain continuances and waivers of his Rule 600 rights. To the contrary, counsel can

    request continuances on behalf of a defendant, and the defendant is bound by the actions of

    his counsel. See Commonwealth v. Wells, 513 Pa. 463, 521 A.2d 1388, 1391 (1987)("trial

    counsel may, at times, be in a position to make strategic or tactical decisions for his client

    concerning the start of trial. While such decisions may implicate the requirements of Rule

    1100, we see no reason why counsel cannot exercise his discretion, weigh the alternatives

    available, and make an intentional informed choice for his client. The actions of counsel in

    this regard are imputed to the defendant who is bound thereby."); Commonwealth v. Walley,

    396 A.2d 1280, 1283 (Pa. Super. 1978)("We have inferentially held that counsel may request

    continuances that postpone trial commencement ... without the specific signed consent of his

    client. ... Continuances are a matter of trial strategy within the reasonable purview of

    counsel. To hold that counsel cannot unilaterally request continuances that delay the start of

trial past the Rule 1100 limit would severely hamper his ability to effectuate trial strategy."). 2

                    The next period of excludable delay was the 191 days from March 19, 2014 to

September 26, 2014.

                    On March 19, 2014, the Commonwealth requested a continuance from the

April/May trial term, because there were not enough consecutive days to hold the trial due to

the lack of availability of all the officers involved. Defense counsel was not opposed to the

continuance request. The case was continued to a pretrial conference on May 7, 2014. The

order noted that it included excludable time against Defendant from March 18, 2014 to June



2
    Rule 1100 was renumbered Rule 600, effective April 1, 2001.
                                                                                                     31
           end       term.

                 On May 9, 2014, the Commonwealth requested a continuance from

 May/June trial term, because there were not enough consecutive days to hold the trial due to

 the lack of availability of all the officers involved. Defense counsel was not opposed to the

 continuance request. The case was continued to a pretrial conference on August 12, 2014.

 The order noted that it included excludable time against Defendant from May 6, 2014 to

 September 26, 2014, end of term.

                 The court noted that the orders specifically stated that these periods of time

were excludable. Pursuant to Rule 600(D)(3) if McDowell wished to challenge these

determinations, he needed to specifically do so in his Rule 600 motion. He did not; therefore,

he waived any claim that these periods were not excludable.

                 Furthermore, the Pennsylvania appellate courts have held that when a

defendant or his counsel agrees or is not opposed to a continuance motion or request made by

the Commonwealth, such is construed "as consent to the new date and waiver of any Rule

600 claim arising from that postponement." Commonwealth v. Hunt, 858 A.2d 1234, 1241

(Pa. Super. 2004).

                 The time from May 27, 2014 to August 12, 2014 also was excludable because

McDowell wished to fire his counsel and represent himself. On May 27, 2014, McDowell

filed a "Pro Se Motion to both Relieve Public Defender and Appoint New Defense Counsel."

This motion was followed by a July 11, 2014 document which the court construed as a

"Waiver of Appointed Counsel." In the waiver document, McDowell requested that he be

permitted to defend the charges against him pro se with the assistance of "a counselor as an


                                                                                                  32
                                a          on            2,

    colloquy of McDowell, the court permitted McDowell to proceed pro se, but appointed

    Robert Cronin, Esquire of the Lycoming County Public Defender's office, as standby

    counsel.

                   The next period of excludable delay is the 402 days from September 26, 2014

    through November 2, 2015. 3 McDowell conceded that delay attributable to his omnibus

    pretrial motions was excludable time. On August 26, 2014, McDowell filed a pro se

    omnibus pretrial motion. In a letter, he requested time to file additional motions. On

    September 9, 2014, an order was entered which granted that request and directed that any

    such motion must be filed on or before October 12, 2014.

                   On October 9, 2014, McDowell filed an extensive amended omnibus pretrial

    motion. Hearings were held in connection with McDowell's omnibus motions on November

    17, 2014; December 30, 2014; February 6, 2014; March 18, 2014; March 25, 2014; May 4,

    2015; and July 8, 2015. Then McDowell wanted the opportunity to brief the issues in his

omnibus pretrial motions. His brief was originally due August 31, 2015, but that deadline

was extended to October 5, 2015, at his request. In an opinion and order entered on

November 2, 2015, the court denied McDowell's omnibus pretrial motions.

                  The court also found that the 89 days from December 16, 2015 to March 14,

2016 was excludable for dismissal purposes. The Commonwealth requested a continuance

because one of the police witnesses (Corporal Fusco) and two of the victims (Ms. Campbell


3
 The time attributable to Defendant's omnibus pretrial motions began with the filing of his first motion on
August 26, 2014. However, as the court already found excludable time to September 26, 2014, the court began
calculating the time from September 26, 2014 so that it did not "double count" the time from August 26 to
September 26, 2014.
                                                                                                         33
 and                 were unavailable for                       16,   15, over McDowell'

 objection, the court granted the Commonwealth's motion to continue jury selection.

 McDowell's cases were scheduled for jury selection between February 16-18, 2016 and the

 March 2016 trial term. In the order, the court specifically noted this time shall not run

 against the Commonwealth for Rule 600 dismissal purposes, but would run against the

 Commonwealth for nominal bail purposes. The unavailability of these witnesses was not

within the control of the Commonwealth and occurred despite the Commonwealth's

diligence. Therefore, this time could not be included in the Rule 600 computation for

dismissal purposes. See Commonwealth v. Hyland, 875 A.2d 1175, 1191-1192 (Pa. Super.

2005)(witness's unavailability due to deployment to the Middle East was beyond the

Commonwealth's control; therefore, the Commonwealth could not be held to be acting

without due diligence); Commonwealth v. Hunt, 858 A.2d 1234, 1241 (Pa. Super.

2004)(delay which occurs as a result of circumstances beyond the Commonwealth's control

and despite its due diligence is excusable).

               The court also noted that regardless of the Commonwealth's continuance, the

period of time (67 days) from January 7, 2016 to March 14, 2016 was excludable due to

McDowell's Rule 600 motion.

               There were a total of 1,113 days from the filing on December 20, 2012 of the

first criminal complaint in CR-17-2013 to the filing of McDowell's Rule 600 motion on

January 7, 2016. When the 295 days from February 19, 2013 to December 4, 2015, the 191

days from March 19, 2014 to September 26, 2014, the 402 days from September 26, 2014 to

November 2, 2015 and the 22 days from December 16, 2015 to January 7, 2016 are excluded,


                                                                                             34
 there are only 203          non-excludable time          the          the complaint in case 1

 2013 to the date of McDowell's Rule 600 motion. The other cases were filed after case 1

 2013. Therefore, McDowell was not entitled to dismissal of any of the charges filed against

 him.

                The final allegation is that the court erred and abused its discretion when it

 sentenced McDowell to multiple consecutive sentences for an aggregate sentence of 26 to 64

years of incarceration, as this created an unduly harsh and manifestly excessive sentence

without consideration of his age and rehabilitative needs.

                "Imposition of a sentence is vested in the discretion of the sentencing court

and will not be disturbed absent a manifest abuse of discretion." Commonwealth v. Smith,

543 Pa. 566, 673 A.2d 893, 895 (1996). An abuse of discretion is more than a mere error in

judgment; it will only be found when the record discloses that the judgment exercised by the

trial court was manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will.

Id.

                In imposing a sentence, a court shall follow "the general principle that the

sentence imposed should call for confinement that is consistent with the protection of the

public, the gravity of the offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of the defendant." 42 Pa.C.S.A. §972l(b).

               In his post sentence motion, McDowell asserted that his sentence was unduly

harsh and manifestly excessive given the nature of the crimes for which he was convicted and

his age. He also alleged that the court abused its discretion when it stated that he had no

rehabilitative qualities. McDowell noted that the average life expectancy for a black male


                                                                                                 35
 was 71.8        and    would not be eligible for parole until     was 86                 claimed

 that the risk for recidivism falls as one begins to age and argued that by the time he is 70 his

 risk for recidivism would be quite low and he would no longer pose a danger to the public.

 He also contended that his sentence was a de facto death sentence, as he will not be eligible

 for parole until 15 years past his average life expectancy.

                The nature of the crimes justified a minimum sentence of more than the 10

years that McDowell sought. McDowell committed multiple serious crimes such as burglary

and robbery, in addition to thefts and access device fraud. There were six separate victims,

all of whom were octogenarians. Other than small children, the court can think of no

members of our society who are more vulnerable than women in their eighties who are out

alone grocery shopping. Food is one of life's necessities. These women could not simply

avoid the danger McDowell presented by not going to the grocery store. Furthermore, for at

least three of the victims, the crimes were significantly more than just thefts. McDowell did

not simply snatch a few purses. McDowell followed two of the victims to their residence and

invaded the sanctity of their homes, and he had a physical altercation with a third victim at

her vehicle. The court can only imagine the terror that these women felt at the time of the

crime, and the anxiety and the concern about their personal safety that they must have felt

thereafter. Unfortunately, by the time McDowell was convicted and sentenced for these

crimes, two of his victims had passed away. In fact, given McDowell's admissions to the

police, the court ultimately came to believe that McDowell intentionally delayed the

proceedings hoping that the victims would not be able to testify against him.

               This also was not McDowell's "first rodeo" so to speak. McDowell had a


                                                                                                36
                        robberies and thefts that spanned decades.            record score was a

 five. He had been in and out of prison most of his adult life. Nothing was effective in

 keeping McDowell from resorting back to a life of crime, not even his job in the

 hydrofracking industry which brought him to Lycoming County.

                The court had the discretion to impose concurrent or consecutive sentences.

 42 Pa.C.S.A. §9721(a); Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011). The

 court found that consecutive sentences were appropriate in these cases. In essence,

McDowell was seeking a volume discount for his crimes due to his age and rehabilitative

needs. The court found that he was not entitled to a volume discount. See Commonwealth v.

Petterson, 49 A.3d 903, 912 (Pa. Super. 2012). At the time of sentencing, McDowell was 59

years old. His victims were in their 80s. They didn't receive better treatment due to their

age. In fact, according to McDowell's statement in the pre-sentence investigation, it appears

that he chose them as victims due to their age and the likelihood that they would not fight

back.

               McDowell also contended that the court erred in finding that he had no

rehabilitative qualities. The court disagreed. Given McDowell's history of crimes,

incarceration and parole revocations, it was apparent to the court that McDowell had

numerous opportunities to rehabilitate himself in the past, which either were squandered or

failed miserably. There was nothing to indicate that this time would be any different. In fact,

his conduct while incarcerated pending trial indicated that his behavior had not improved.

               Under the facts and circumstances of this case, McDowell did not deserve any

special consideration due to his age and rehabilitative needs. The court considered


                                                                                              37
        McDowell's rehabilitative needs, but found that the protection of the public, especially

        elderly women, from his criminal behaviors was paramount in this case.



        DATE: ------                                         By The Court,




                                                             Marc F. Lovecchio, Judge




        cc:   �ssa Kalaus, Esquire (ADA)
              �hua Bower, Esquire (APD)
              .:..w§rk
                    file
              ffiry Weber, Esquire (Lycoming Reporter)
              faperior Court ( original & 1)




    I



II
    I
,I
II
jI
11


11
11

Il
I   I
11
11
II
, I

                                                                                                   38

11
ii

Il
lj
II